CALOGERO, C.J., and LEMMON, J.,
concur in the denial. We do not agree with the court of appeal’s conclusion that the *167appeal was untimely or that the judgment was final regarding strict liability on the part of Gulf Coast. The plaintiff need not have appealed a partial summary judgment which decided an issue regarding only one theory of liability. Nonetheless, we agree with the majority that the result is correct. Since Gulf Coast did not own the horse, it cannot be strictly liable.
HALL, J., would grant the writ.